Citation Nr: 0920218	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to payment of burial expenses of deceased 
veteran under 38 C.F.R. § 3.1600.

2. Entitlement to burial benefits based on service connection 
for the cause of death as a result of exposure to mustard 
gas.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active military duty from October 1955 
to October 1959. The Veteran died in September 2005.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In the appellant's September 2006 VA Form 9 she indicated 
that she was tentatively reserving the right to testify at a 
Board hearing.  However, in November 2006 correspondence the 
appellant indicated that she no longer wished to testify at a 
Board hearing.  Therefore, the initial "tentative" hearing 
request is considered withdrawn.  This case was previously 
before the Board in August 2008 at which time it was remanded 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2008 remand, the Board noted that the RO 
provided the appellant with a supplemental statement of the 
case (SSOC) in January 2007.  However, only the January 2007 
cover letter and not the SSOC was of record in the claims 
file.  The Board remanded the case so that the RO could 
associate a copy of the January 2007 SSOC with the claims 
folder.

An October 2008 e-mail from the RO notes: "The attached 
document is the only SSOC found in the system for 2007."  
However, there is no attachment and no copy of the 2007 SSOC 
was ever associated with the claims file pursuant to the 
Board's request.  The appellant's case was subsequently 
readjudicated in an October 2008 SSOC.  This document notes 
that an SSOC was prepared in January 2007 but does not 
explain why the January 2007 document was never associated 
with the claims file.  Again, the Board is unable to review 
what information was included in the January 2007 SSOC.  

Given the foregoing, the Board finds that compliance with the 
August 2008 remand has not been accomplished.  The August 
2008 remand requested that a copy of the January 2007 SSOC be 
associated with the claims file.  While a copy of the January 
2007 SSOC was requested it was never associated with the 
claims file.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not fully implemented, the 
Board itself errs in failing to insure compliance.  As such, 
the Board finds that this case is not ready for appellate 
review and must be remanded for further development.  

Also, with regard to the issue of entitlement to accrued 
benefits, the Board notes that this issue was not initially 
decided in the December 2005 rating decision.  Thereafter, it 
was mistakenly included in the July 2006 statement of the 
case (SOC) and October 2008 SSOC.  An appeal has never been 
perfected regarding the issue of entitlement to accrued 
benefits.  However, the Board has construed the July 2006 SOC 
as an initial adjudication regarding this issue of 
entitlement to accrued benefits and the appellant's September 
2006 VA Form 9 as a timely notice of disagreement. 

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2008).


As there has been a timely notice of disagreement with regard 
to the issue of entitlement to accrued benefits, the Board is 
required to remand this issue to the AMC/RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The AMC/RO should also advise the appellant 
of the need to timely file a substantive appeal if she 
desires appellate review of this issue.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should associate a copy of 
the January 2007 Supplemental Statement 
of the Case (SSOC) with the claims 
file.  If a copy of the January 2007 
SSOC is unavailable, this should be 
noted in the claims file.

2.	The AMC/RO should issue a Statement of 
the Case specifically regarding the 
issue of entitlement to accrued 
benefits.  The AMC/RO should also 
advise the appellant of the need to 
timely file a substantive appeal if she 
desires appellate review of this issue.  
Then, only if an appeal is timely 
perfected, should the issue be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




